Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 6,592,314).  As best seen in Fig. 2 annotated below, Wilson discloses a wheel nut comprising a hexagonal external tool interface with a non-threaded internal bore; an internally threaded load bearing section comprising a tapered first portion in contact with a washer and a cylindrical second portion between first portion and the torque receiving section.  The load bearing second portion is shown with a thickness greater than 0.29 times diameter of the threaded bore and greater that a thickness of the torque receiving section.  The tool interface as pointed to below is devoid of internal threading.

    PNG
    media_image1.png
    421
    746
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson.  Wilson does not disclose the dimensions of the wheel nut.  However, at the time the invention was made, it would have been obvious for one of ordinary skill in the art to make the wheel nut within the claimed ranges because it is well known in the art to make fasteners in varying dimension for different applications.


Response to Remarks
The objections to the abstract and the 112(b) rejections have been withdrawn as a result of the amendments.

The section 102(a)(1) rejection over Wilson (US 6,592,314) has been maintained.
Applicant argues the claims define over Wilson because Wilson fails of teach a torque receiving section devoid on internal threading.  Applicant points to the “Tool interface” overlapping the internal thread as support for the torque receiving section devoid of internal threading.  In response the examiner disagrees because the claimed tool interface is not the same as the torque receiving section.  The torque receiving section is only “with” an external tool interface and even the “tool interface” is broad enough so as to not require the entire hexagonal portion as pointed to by applicant.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The torque receiving section is not the same as the tool interfaces because the tool receiving section need only to be able to receive a torque, and the torque receiving section pointed to in the annotated Fig. 2 which is devoid to the internal threading would be able to receive a torque.  A tool could be applied to the annotated torque receiving section to provide a torque.  There is further no requirement the torque receiving section be the only section able to receive a torque or that the section external to the threaded internal bore not be able to receive a torque.
Additionally, the “tool interface” could be interpreted as the same torque receiving section because there are no structural limitations requiring the tool interfaces to be the entire hexagonal portion.

Furthermore, for the purpose of expediting the application, even if the claims were clarified to require the entire hexagonal portion to be the tool interface devoid of internal threading the references to Hill (US 2012/0175940), Saheki (US 2004/0182490) and Wilson (US 6,074,148) all teach that feature.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677